                   Case 1:20-cv-04381-JMF Document 25 Filed 09/09/20 Page 1 of 1

                          Michael Faillace & Associates, P.C.
                                               Employment and Litigation Attorneys

        60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
        New York, New York 10165                                                        Facsimile: (212) 317-1620
        _________

        gnaydenskiy@faillacelaw.com



                                                                     September 8, 2020

        Via ECF
        Honorable Sarah L. Cave
        United States Magistrate Judge
        United States Courthouse
        500 Pearl Street,
        New York, NY 10007

                                  Re: Espinoza et al v. Euro Design and Stone LLC et al
                                      20-cv-04381-JMF



        Your Honor:

               We represent the Plaintiffs in the above titled matter. We write to respectfully request the
        settlement conference be adjourned sine die. None of the defendants have appeared in this matter
        and Plaintiffs will be moving for default judgment. Therefore, we respectfully request the
        settlement conference scheduled for September 14, 2020 be adjourned sine die.

                We thank the Court for its time and attention to this matter.


                                                                     Respectfully Submitted,

                                                                     /s/ Gennadiy Naydenskiy
Plaintiffs' Letter-Motion (ECF No. 24) is
                                                                     Gennadiy Naydenskiy
GRANTED. The Settlement Conference
scheduled for September 14, 2020 is adjourned
sine die. The Clerk of Court is respectfully
directed to close ECF No. 24.

SO-ORDERED 9/9/2020




                                  Certified as a minority-owned business in the State of New York
